January 14, 1924.
Petition for rehearing dismissed February 11, 1924.
The opinion of the Court was delivered by
"This is an appeal from a judgment entered upon a verdict in favor of the above-named respondent in the sum of $2,400.
"The injuries to plaintiff for which damages are claimed arose out of a collision between an automobile in which plaintiff was riding and one driven at the time by defendant. The accident occurred on the Meeting Street Road outside of the City of Charleston about 12:30 a. m. on June 9, 1920.
"The appeal involves errors in the admission of prejudicial testimony relating to offers of compromise by defendant; relating also to statements by him that he carried insurance on the automobile which caused the alleged injuries to plaintiff; and, in addition, erroneous and prejudicial instructions to the jury."
There are three exceptions. Exceptions I and II allege error in the admission, over objection of defendant, of testimony of plaintiff's witness C.O. Thompson, regarding offers of compromise made by the defendant, and that he carried insurance on the automobile. Those exceptions are overruled. His Honor ruled that the question of compromise was incompetent; and as to the insurance on the automobile, he instructed the jury to disregard it; the objection of defendant's counsel to the Court was "on the ground that any conversation as to compromise is not admissible." The record shows that the testimony objected to by the defendant was admitted, but was immediately stricken out, and the jury then and there were instructed that the reference to insurance had nothing to do with the case, and that they should not pay any attention to the statements regarding compromise. *Page 507 
The third exception alleges error on the part of his Honor in his definition of contributory negligence. His Honor's definition was faulty, but harmless in view of the fact that the jury's verdict was for both actual and punitive damages, and contributory negligence is no defense to wantonness.
All exceptions are overruled, and judgment affirmed.
MR. CHIEF JUSTICE GARY concurs.